
	
		II
		111th CONGRESS
		1st Session
		S. 2324
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself,
			 Mr. Kirk, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To suspend temporarily the duty on 120 volt/60 Hz
		  electrical transformers.
	
	
		1.120 volt/60 Hz electrical
			 transformers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00120 volt/60 Hz electrical transformers, each with dimensions of
						86 mm by 71 mm by 91 mm, containing a layered and uncut round core with two
						balanced bobbins, the foregoing rated at 40VA (provided for in subheading
						8504.31.40)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
